DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (KR 20180118842 A). Foreign reference submitted with IDS, translation attached.
As to claim 1, Seok discloses: A display apparatus 100 (Fig. 3; par. 0031 of translation, with back cover embodiment of Fig. 5b) comprising: 
a display panel 110 (Fig. 5b); and 
a back cover 120 coupled to a rear surface of the display panel, wherein the back cover comprises a hemming part (see annotated Figures below) formed to face a rear surface of the back cover by bending at least a portion of the back cover.

    PNG
    media_image1.png
    649
    777
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    777
    media_image2.png
    Greyscale

As to claim 2, Seok discloses: wherein: 
the back cover is formed in a predetermined shape (square, par. 0039, 0049-0050; translation); and 
the hemming part is provided in respective edge areas of the back cover (par. 0039, 0049-0050; translation).
As to claim 3, Seok discloses: wherein the predetermined shape is a rectangular shape (square, par. 0039, 0049-0050; translation).
As to claim 4, Seok discloses: further comprising a circuit board 140 (Fig. 3; par. 0046; translation) coupled to the hemming part (at least indirectly) on the rear surface of the back cover.
As to claim 5, Seok discloses: wherein the hemming part comprises a forming part (see 1, 2, 3 in annotated Figures above) bent to protrude outwardly.
As to claim 6, Seok discloses: 
wherein the forming part comprises: 
a first plane 1 bent from one side end of the back cover, 
a second plane 2 bent from the first plane, and 
a third plane bent 3 from the second plane and connected to the hemming part.
As to claim 7, Seok discloses: wherein the hemming part further comprises a space (see gap to the left of “first part”) between the rear surface of the back cover and the forming part.
As to claim 11, Seok discloses: wherein the forming part further comprises a heat radiation pattern 140 (PCB steel plate; par. 0046; translation) provided on at least one of the first plane, the second plane or the third plane (at least indirectly for each, directly provided on the third plane 3 in the 2nd annotated Figure above; see par. 0046 and Fig. 3).
As to claim 12, Seok discloses: A back cover 120 (Fig. 5b) for a display device 100 including a display panel 110 (par. 0066; translation), the back cover comprising: 
a hemming part including a first part (see annotated Figures below) facing a rear surface of the display panel, a second part extending from the first part and being bent at an end area of the back cover, and a third part (including 1, 2, and 3 in either interpretation of the annotated Figures below) extending from the second part and protruding outwardly from the second part.

    PNG
    media_image1.png
    649
    777
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    777
    media_image2.png
    Greyscale

As to claim 13, Seok discloses: wherein the third part of the hemming part includes: 
a first plane 1 (see annotated Figures above) bent from the second part at one side end of the back cover, 
a second plane 2 bent from the first plane, and 
a third plane 3 bent from the second plane.
As to claim 14, Seok discloses: wherein the hemming part further comprises a space between the first part and the third part (see gap to the left of the first part).
As to claim 16, Seok discloses: wherein the hemming part is provided in respective edge areas of the back cover (par. 0039, 0049-0050; translation).

Allowable Subject Matter
Claims 8-10 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 8-10 and 15, the allowability resides in the overall structure of the device as recited in the dependent claims 8-10 and 15, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 8 and 15 recite the following limitations: 
8. The display apparatus according to claim 7, wherein the hemming part further comprises a heat radiation member inserted into the space between the rear surface of the back cover and the forming part.
15. The back cover according to claim 14, wherein the hemming part further comprises a heat radiation member inserted into the space between the first part and the third part.
Kim (US 20170345874 A1), Ohashi (US 20080285290 A1), Kim (US 20160187573 A1), and Cho (US 20160147107 A1) disclose display devices with back cover arrangements.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JACOB R CRUM/            Examiner, Art Unit 2835